Title: To Benjamin Franklin from the Marquis de Lafayette, 11 October 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sirhavre 11th October 1779
The Matter I am going to write upon is of A delicate Nature, and Nothing But My Love for America, the sense I have of theyr interests, and the entire, unbounded Confidence, I trust on your friendship and secrecy could engage me to use with you on this subject all possible freedom.
From private intelligences, I am to suppose that a Negotiation has been propos’d, so far as to point out a place for a meeting of Plenipotentiary Ministers— American Independency or a truce with the States are two points Which haughty Britain will Reluctantly Agree to, which France shall Never Recede from— But England will a least be oblig’d to Accept a Mediation, and I believe it is of an high Moment for America to know the Negotiations from theyr very Beggining.
If ever a Congress is fix’d upon it will be Compos’d of Mediator Ministers, and Envoys from the three Belligerant Courts— The Interests of the United States will be Chiefly in the hands of the french Minister or Ministers, if Many are sent.
Two Great inconveniences are to be fear’d on the Occasion— 1st. As our politicians Are throughly Acquainted with European and particularly with German Affairs, So they are totally Strangers to Commercial, Naval, Republican interests —how far Goes theyr ignorance on that head, (without Mentioning theyr Not knowing the Country where lies the present dispute) is obvious to Any one who has a Conversation with some of the Most Reputed Among them.
2dly As in such a Negotiation, Everyone Gives up some pretentions to be at lenght Conciliated on A Mutual scheme, our Gentlemen will be Apt to Make sacrifices which they Can’t know the valüe of, and which England will seize with its usual skill on such Matters.
However Bound I am By what I have done and By what I intend to Do, to Military Profession and Glory, however far I am from desiring an Admittance into the Diplomatic Corps, I’ll be very happy to serve My Country and America on such an Important occasion.
Let absurd Reasonings say what they will, I think My Country’s well fare is entirely United with the very interests of America—on the other hand, the love I Bear to the United states of which I May Consider Myself as a Citizen, has long Ago settled My heart on the happy scheme of American independency— Nay from the Part I have Acted Before all europe, and the little influence I May have had in My own Country, pride alone should engage me in the same interests for which love has long ago Requir’d all My Exertions. As from our European Prejudices, Birth is a thing Much thought of on such occasions, I Am the only one of My Rank (tho I Can’t help laughing in Mentionning these Chance-Ranks Before an American Citizen) who is Acquainted With American Affairs.
In case A Negotiation is upon the Carpet, and You think My services May be Useful in that Capacity You Could As from Yourself tell Mr de Vergennes that You think it Consistent with the interests of the United states, that I Be or the Ambassador or One of them if Many are sent, who will be Nam’d for the Meeting.
M. de vergennes will I dare say be Glad to be earnestly induc’d By the American Minister to Do a thing which from Affection and Esteem for me he would like very well, But which on Account of his diplomatic Band he Could not do from himself.
Don’t answer my letter By the post and indeed it Needs no answer at all— You know My offer My zeal, My Means of serving America, and you will do what you think Consistent with the interest of America, and your friendship for me— I Beg the strictest secrecy, and expect you will be so kind as to Burn immediately this Confidential letter.
 
Notation: La Fayette 11 Oct 79
